 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union, United Mine Workers of Amer-ica; International Union, United Mine Workersof America, District 21; International Union,United Mine Workers of America, Local 2428and Garland Coal & Mining Company. Case16-CE-11 ISeptember 18, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 11, 1981, Administrative LawJudge Jay R. Pollack issued the attached Decisionin this proceeding. Thereafter, the Respondents andthe Charging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, InternationalUnion, United Mine Workers of America; Interna-tional Union, United Mine Workers of America,District 21; International Union, United MineWorkers of America, Local 2428, their officers,agents, and representatives, shall take the action setforth in said recommended Order, except that theattached Appendixes A and B are substituted forthose of the Administrative Law Judge.I On February 25, the Respondents filed a motion to amend the cap-tion by deleting "International Union" as its relates to District 21 andLocal 2428. The General Counsel and the Charging Party opposed themotion. The motion is hereby denied as the Board finds that the captioncorrectly identifies the parties.2 The Respondents have excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.258 NLRB No. 11APPENDIX ANOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT enter into, maintain, or giveeffect to, or enforce the following portion ofthe "repair and maintenance work" provision(art. 1 (A), sec. (g), par. (2)) of the NationalBituminous Coal Wage Agreement of 1978:...provided, however, that the work shallbe performed by UMWA members to theextent and in the manner permitted by law.WE WILL NOT in any other manner violateSection 8(e) of the National Labor RelationsAct, as amended.INTERNATIONAL UNION, UNITED MINEWORKERS OF AMERICAAPPENDIX BNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.We will not enter into, maintain, or giveeffect to, or enforce the following portion ofthe "repair and maintenance work" provision(art. 1 (A), sec. (g), par. (2)) of the NationalBituminous Coal Wage Agreement of 1978:...provided, however, that the work shallbe performed by UMWA members to theextent and in the manner permitted by law.WE WILL NOT in any like or related mannerviolate Section 8(e) of the National Labor Re-lations Act, as amended.INTERNATIONAL UNION, UNITEDMINE WORKERS OF AMERICA, DIS-TRICT 2156 UNITED MINE WORKERSDECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: Thiscase was heard before me in Muskogee, Oklahoma, onOctober 2, 1980.' Pursuant to a charge filed against In-ternational Union, United Mine Workers of America(Respondent International), International Union, UnitedMine Workers of America, District 21 (Respondent Dis-trict), and International Union, United Mine Workers ofAmerica, Local 2428 (Respondent Local), by GarlandCoal & Mining Company (Garland) on March 3, theActing Regional Director for Region 6 of the NationalLabor Relations Board issued a complaint and notice ofhearing against Respondents on March 28, alleging insubstance that Respondents violated Section 8(e) of theNational Labor Relations Act, as amended, by enteringinto, maintaining, and giving effect to an agreementwhich would require Garland to cease and refrain fromdoing business with or dealing with subcontractors whodo not employ members of Respondent International.All parties have been afforded full opportunity to par-ticipate, to introduce relevant evidence, to examine andcross-examine witnesses, and to file briefs. Based uponthe entire record,2upon the briefs filed on behalf of theparties, and upon my observation of the demeanor of thewitnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONGarland is a Missouri corporation doing business in theState of Oklahoma, where it is engaged in the stripmining of coal at various locations. During the 12months preceding issuance of the complaint, Garlandshipped goods valued in excess of $50,000 directly tocustomers located outside the State of Oklahoma. Thecomplaint alleges, the answer admits, and I find thatGarland is engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and I findthat Respondents are each labor organizations within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESRespondents and Garland are parties to a collective-bargaining agreement entitled National Bituminous CoalWage Agreement of 1978 (NBCWA). Article I(a), sec-tion (g), paragraph (2), of the NBCWA contains the fol-lowing provision at issue herein:(2) Repair and Maintenance Work-Repair andmaintenance work customarily performed by Classi-fied Employees at the mine or central shop shall notbe contracted out except (a) where the work isbeing performed by a manufacturer or supplierI All dates hereinafter are in 1980 unless otherwise noted.2 Errors in the transcript have been noted and correctedunder warranty, or (b) where the Employer doesnot have available equipment or regular Employeeswith necessary skills available to perform the workat the mine or central shop, provided, however,that the work shall be performed by UMWA mem-bers to the extent and in the manner permitted bylaw. 3The instant case arises out of a written grievance filedby Allen McCoy, a welder at Garland's Rose Hill Mine,alleging that the Employer violated the instant provision.During the middle of February, McCoy orally filed agrievance with Donald Lawley, assistant mine superin-tendent. McCoy's grievance dealt with repair workwhich was done away from the site on a front-endloader. McCoy told Lawley that Garland was shippingloader arms to a nonunion shop and that he (McCoy)wanted this practice stopped or he would file a griev-ance.On February 17 McCoy invoked the second step ofthe grievance procedure by filing a written grievance.The grievance alleged:That work on equipment-routine repair and main-tenance is being regularly contracted out to a non-union shop. As we do have the skills & the equip-ment to perform many of the projects being shippedout (example: rebuilding and fishplating loaderarms) it is felt that this is in direct violation of Arti-cle IA, Section a, page 3 and Article IA, Section g,paragraph 2, page 6-National B.C.W. agreement of1978.A second-step meeting, pursuant to the grievance pro-cedure, was held on that same date. A committee of em-ployees, called the mine committee4headed by ElbertOwens, president of Respondent Local, presented thegrievance to Garland's representatives. During the meet-ing, McCoy reiterated his position that he wanted theshipment of repair work to "non-union UMW employ-ees" stopped. Further, during the meeting Owens stated,"I'm getting tired of arguing about it, this work is goingto be done by Union employees."5The position of themine committee, at the conclusion of the second step,read as follows:We feel that our certified welders are sufficientlytrained and experienced to take care of the regularmaintenance on any equipment at this mine. Thereis no need for contracting out work.63 Hereinafter referred to as the repair and maintenance work provision.4 Under the NBCWA, a mine committee consisting of at least threebut not more than five employees shall be elected by the employees ateach mine. The duties of the mine committee are confined to the adjust-ment of disputes arising out of the agreement. The committee has the au-thority on behalf of the grievant to settle or withdraw any grievance atstep two or proceed to step three. The NBCWA specifically providesthat the committee shall have no authority or control nor in any way in-terfere with the operations of the mine.I To the extent that Owens' testimony differs from the credited evi-dence set forth above, his testimony is not credited.' Owens had first written, and then deleted from the mine committee'sstatement of positionl, a reference to nonunion subcontractors57 DECISIONS OF NATIONAL LABOR REALTIONS BOARDThe Employer's position was that the work at issuewas not routine maintenance work. Failure to re-solve the grievance at the second step led to a thirdstep meeting.On February 26, Robert Oswald, president of Re-spondent District, presented the grievance to Lawleyand Lemuel Ballard, Garland's general superintendent.At the outset of the meeting, Oswald read the grievance,as written by McCoy, to the assembled parties.7Ballardtold Oswald, McCoy, Owens, and the mine committeethat the portion of the bargaining agreement relied onfor the grievance was unlawful. Oswald answered thathe was not an attorney and that he could not respond.However, Oswald offered to make a side agreement re-garding what work Garland could subcontract out. Bal-lard refused to make any side agreement to theNBCWA. Oswald then stated that, having failed to reachan agreement, he would take the matter to arbitration.On February 26, J. F. Porter III, Garland's vice presi-dent, wrote Oswald reiterating Garland's position thatthe contract clause was an unlawful "hot cargo" agree-ment and, therefore, the instant grievance was not prop-erly arbitrable. On March 5, Oswald answered Porter'sletter and sought to clarify Respondent International'sposition. Oswald stated:Since the disagreement we have at the Rose HillMine is over which repair and maintenance workmay or may not be contracted out and not over whomay perform such work when contracting out ispermitted, settlement of this type of disagreementmust be accomplished through thegrievance/arbitration procedure.The grievance was taken to arbitration, notwithstandingGarland's position that the dispute was not properly arbi-trable.The grievance, among others, was presented to arbi-trator Neil M. Bernstein on June 9 and 10. Before the ar-bitration, Oswald made no attempt to delete the refer-ence to nonunion shops, or to amend the grievance.However, during the arbitration proceedings, Oswaldstated that Garland could not subcontract any of thework at issue and, therefore, he was not seeking to placerestrictions on the identity of Garland's subcontractors.The arbitrator, without reaching any of the statutoryissues herein, denied the grievance. Respondent Interna-tional's appeal of this decision was still pending at thetime of the instant hearing.Analysis and ConclusionsSection 8(e) of the Act provides in pertinent part:(e) It shall be an unfair labor practice for anylabor organization and any employer to enter intoany contract or agreement, express or implied,whereby such employer ceases or refrains or agrees? Oswald admitted that he did not modify or amend McCoy's griev-ance. Oswald testified that he did not modify the grievance because, "itwas my opinion I was supporting the spirit of the grievance complaint"To the extent that Oswald's testimony differs from the credited evidenceset forth above, his testimony is discredited.to cease or refrain from handling, using, selling,transporting or otherwise dealing in any of theproducts of any other employer, or to cease doingbusiness with any other person, and any contract oragreement entered into heretofore or hereafter con-taining such an agreement shall be to such extentunenforceable and void ....In the recent case of International Union, United MineWorkers of America and Peabody Coal Company, 253NLRB 171 (1980), the Board found that the "repair andmaintenance work" provision at issue in this case violat-ed Section 8(e) of the Act. See also United Mine Workersof America, Local No. 1854 and United Mine Workers ofAmerica (Amax Coal Company), 238 NLRB 1583 (1978),affd. in relevant part 614 F.2d 872 (3d Cir. 1980). In Pea-body Coal the Board affirmed the Administrative LawJudge's finding that the repair and maintenance workprovision exceeded the legitimate interests of the unitemployees vis-a-vis their own employer (e.g., work pres-ervation) and was totally calculated to satisfy union ob-jectives elsewhere (e.g., to protect, preserve, acquire orreclaim work for union members generally). The Boardfurther affirmed the Administrative Law Judge's findingthat only the following portion of the repair and mainte-nance work provision was unlawful:..provided, however, that the work shall be per-formed by UMWA members to the extent and inthe manner permitted by law.Absent the above unlawful provision, the repair andmaintenance work provision was deemed lawful. Ac-cordingly, the Board in Peabody Coal ordered Respond-ent International only to cease and desist from enteringinto or reaffirming the offending portion of the provi-sion.As discussed above, the language of the repair andmaintenance work provision violates Section 8(e) of theAct. However, that agreement was executed outside the6-month statute of limitations established by Section10(b) of the Act.8The issue then becomes whether Re-spondents engaged in any conduct within the 10(b)period which can be characterized as an "entering into"of the unlawful provision. The Board has interpreted thewords "to enter into" broadly to encompass the conceptsof reaffirmation, maintenance, or giving effect to anyagreement which is within the scope of Section 8(e). DanMcKinney Co., 137 NLRB 649, 653 (1962); Local 1149,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, (American President Lines, Lid.), 221 NLRB456 (1975); Bricklayers and Stone Masons United LocalNo. 2, et al. (Gunnar I. Johnson & Son, Inc.), 223 NLRB1021 (1976); United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Los Angeles County District Coun-cil, et al. (Clyde E. Mitchell), 240 NLRB 471 (1979).Here, Respondents sought to enforce the unlawful repairSec. 10(h) of the Act provides in pertinent part:That no complaint shall issue based upon any unfair labor practiceoccurring more than six months prior t the filing of the charge withthe Board and the service of a copy thereof upon the person againstwhom such charge is made ...58 UNITED MINE WORKERSand maintenance work provision by the processing ofMcCoy's grievance. The unilateral enforcement of suchan unlawful clause is violative of Section 8(e), whetheror not asserted to or acquiesced in by the other party tothe contract. Id.Respondent argues that it sought only to enforce thatportion of the subject clause which was deemed lawfulin Peabody Coal. However, the credited facts, as set forthabove, show that the subject of subcontracting to a"nonunion shop" was a major concern of Respondents atboth the second and third step of the grievance proce-dure. It was not until after the third step of the grievanceprocedure that Oswald sought to "clarify" Respondent'sposition.9Where, as here, a union seeks to enforce aclause which on its face violates Section 8(e) it mustclearly express its intention to enforce the clause to theextent it is lawful. Where the enforcement of the unlaw-ful clause is broadly or generally sought, a later changeof position, whether or not it is labeled a clarification,does not serve to vitiate the unlawful reaffirmation of theclause. Thus, in my view, Oswald's letter of March 5does not dissipate the unfair labor practice nor does itmake unnecessary a remedial order.Respondent International argues that it is not boundby the acts of its subordinate bodies. I reject this argu-ment based on the following facts and analysis.Respondent International is the certified exclusive bar-gaining representative of Garland's employees at its RoseHill Mine, Lequire, Oklahoma.'°In its constitution, Re-spondent International delegates to its districts, includingRespondent District, the responsibility for implementingand administering all of its collective-bargaining agree-ments covering any members of the relevant district. Inso doing, Respondent International establishes Respond-ent District as its agent for the implementation and ad-ministration of the collective-bargaining agreement atissue herein. As mentioned above, under the collective-bargaining agreement, the mine committee has been dele-gated the authority to settle or withdraw any grievanceat the second step or proceed to the third step. If thematter is not resolved at step two the grievance is re-ferred to a representative of the district. If agreement isnot reached at step three, the district may refer the dis-pute to an arbitrator. 'Respondents correctly argue that Respondent Localand Respondent District are legal entities apart from Re-spondent International and that Respondent Internationalis not automatically responsible for the acts of its affili-ates See, e.g., Coronado Co. v. United Mine Workers ofAmerica, 268 U.S. 295, 299 (1925), International Brother-hood of Electrical Workers, AFL-CIO (Franklin ElectricConstruction Company), 121 NLRB 143, 147 (1958).However, the basis for holding Respondent Internationalresponsible for the acts of its subordinates is based not on9 See, e.g., Coronado Coal Company v. United Mine Workers of .4mer-ica, Oswald's letter to Porter in which Respondents "clarified" their posi-tion with regard to the repair and maintenance work provision as datedMarch 5, one day after Respondent District received a copy of the in-stant charge.'O Case 16-RD-844."i Oswald, president of Respondent District, testified, consistent withthe agreement and the constitution, that he had the authority to with-draw, settle, or refer to arbitration any dispute that is referred to him.affiliation but rather is based on its delegation of its con-tractual and statutory duties for the enforcement of itscontract to Respondent District and the mine committee.Having delegated its contractual and statutory duties tothe mine committee and Respondent District, Respond-ent International created an agency. It cannot now dis-avow its agents' actions vis-a-vis Garland, the other prin-cipal to the contract. tThis is particularly true where,as here, the agents were acting within the scope of theirdelegated authority. Simply stated, Respondent Interna-tional delegated its duties under the contract but did not,and could not, delegate its responsibilities.In sum, I find that, by enforcing the repair and mainte-nance work provision of the NBCWA at the second stepand third step of the grievance procedure, Respondentsthrough the mine committee, Elbert Owens, president ofRespondent Local, and Robert Oswald, president of Re-spondent District, entered into an agreement in violationof Section 8(e) of the Act.CONCL.USIONS OF LAWI. Garland Coal & Mining Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondents, International Union, United MineWorkers of America; International Union, United MineWorkers of America, District 21; and InternationalUnion, United Mine workers of America, Local 2428,are labor organizations within the meaning of Section2(5) of the Act.3. The repair and maintenance work provision of theNational Bituminous Coal Wage Agreement of 1978 is anagreement violative of Section 8(e) of the Act.4. By enforcing the repair and maintenence work pro-vision of the NBCWA at the second step and third stepof the grievanoe procedure, Respondents reentered intoan agreement in violation of Section 8(e) of the Act.5. The above unfair labor practice is an unfair laborpractice affecting commerce and the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents have engaged in anunfair labor practice, I shall recommend that they ceaseand desist therefrom. In order to effectuate the purposesof the Act. I shall also recommend that Respondentstake certain affirmative action.In view of the violations found in Amax and PeabodyCoal. supra, and the entire record herein, I conclude thatRespondent International has a disregard for its obliga-tions under the Act and I accordingly believe that abroad cease-and-desist order is necessitated. See HickmortFoods, Inc., 242 NLRB 1357 (1979).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant to12 Responldents cite United States Steel Corporation v United MineUlbrkers of, merica. District 20, et al., 59X8 F 2d 363 (5th Cir 1971). forthe proposition that Respondent International and Respondent Districtare not responsible fir the acts of the mine committee That case. whichdeals with liabiliit for a wildcat strike. is cleark inapposite59 DECISIONS OF NATIONAL LABOR REALTIONS BOARDthe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'aA. The Respondent, International Union, United MineWorkers of America, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Entering into, maintaining, giving effect to, or en-forcing the following portions of the repair and mainte-nance work provision (art. I(A), sec. (g), par. (2)) of theNational Bituminous Coal Wage Agreement of 1978:..provided, however, that the work shall be per-formed by UMWA members to the extent and inthe manner permitted by law.(b) In any other manner violating Section 8(e) of theAct.2. Take the following affirmative action:(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix A."'4Copiesof said notice, on forms provided by the Regional Direc-tor for Region 16, after being duly signed by an author-ized representative of the above-named labor organiza-tion, shall be posted by it immediately upon receiptthereof, and be maintained by for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the above-named labororganization to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 16 sufficient copies of said notice, to be furnished13 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."by the Regional Director, for posting by Garland Coal &Mining Company, if willing.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent International has taken to comply here-with.B. Respondents, International Union, United MineWorkers of America, District 21, and InternationalUnion, United Mine Workers of America, Local 2928,their officers, agents, and representatives, shall:1. Cease and desist from:(a) Entering into, maintaining, giving effect to, or en-forcing the following portions of the "repair and mainte-nance work provision (art. I(A), sec. (g), par. (2)) of theNational Bituminous Coal Wage Agreement of 1978:..provided, however, that the work shall be per-formed by UMWA members to the extent and inthe manner permitted by law.(b) In any like or related manner violating Section 8(e)of the Act.2. Take the following affirmative action:(a) Post at their business offices and meeting hallscopies of the attached notice marked "Appendix B. 5Copies of said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by an au-thorized representative of each of the above-named labororganizations, shall be posted by them immediately uponreceipt thereof, and be maintained by them for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by the above-named labor organizations to insure that said notices arenot altered, defaced, or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 16 sufficient copies of said notice, to be furnishedby the Regional Director, for posting by Garland Coal &Mining Company, if willing.(c) Notify the Regional Director or Region 16, inwriting, within 20 days from the date of this Order, whatsteps each Respondent has taken to comply herewith.'" See fn. 14, supra.60